           Case 1:17-cv-00533-DAD-GSA Document 120 Filed 01/22/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   MITCHELL GARRAWAY,                            1:17-cv-00533-DAD-GSA-PC
12                 Plaintiff,                      ORDER REQUIRING PARTIES TO
                                                   NOTIFY COURT WHETHER A
13         vs.                                     SETTLEMENT CONFERENCE WOULD
                                                   BE BENEFICIAL
14   JACQUILINE CIUFO, et al.,
15
                                                   THIRTY-DAY DEADLINE
                  Defendants.
16

17

18

19

20

21

22   I.     BACKGROUND
23          Mitchell Garraway (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
24   pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
25   (1971). This case now proceeds with Plaintiff’s original Complaint filed on April 17, 2017,
26   against defendants Jacqueline Ciufo (Unit Manager), K. Miller (Corrections Officer), and
27   Lieutenant J. Zaragoza (collectively, “Defendants”), for failure to protect Plaintiff in violation of
28   the Eighth Amendment. (ECF No. 1.)

                                                      1
              Case 1:17-cv-00533-DAD-GSA Document 120 Filed 01/22/21 Page 2 of 3



 1             On November 27, 2018, the court issued a discovery and scheduling order, setting out
 2   deadlines for the parties including a discovery deadline of May 25, 2019, and a dispositive
 3   motions deadline of July 27, 2019. (ECF No. 26.) On March 4, 2020, the court extended the
 4   discovery deadline to June 5, 2020 and the dispositive motions deadline to August 5, 2020. (ECF
 5   No. 97.) The deadlines are now expired.
 6             On March 13, 2019, the Court issued a Discovery and Scheduling Order establishing
 7   deadlines for the parties, including a discovery deadline of September 13, 2019, and a dispositive
 8   motion filing deadline of November 13, 2019. (ECF No. 15.) All of the deadlines have now
 9   expired, and no motions are pending.
10             At this stage of the proceedings, the Court ordinarily proceeds to schedule the case for
11   trial.
12   II.       SETTLEMENT PROCEEDINGS
13             The Court is able to refer cases for mediation before a participating United States
14   Magistrate Judge. Settlement conferences are ordinarily held at the Court or at a prison in the
15   Eastern District of California.1 Plaintiff and Defendants shall notify the Court whether they
16   believe, in good faith, that settlement in this case is a possibility and whether they are interested
17   in having a settlement conference scheduled by the Court.2
18             Defendants’ counsel shall notify the Court whether there are security concerns that would
19   prohibit scheduling a settlement conference. If security concerns exist, counsel shall notify the
20   Court whether those concerns can be adequately addressed if Plaintiff is transferred for settlement
21   only and then returned to prison for housing.
22   III.      CONCLUSION
23             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
24   the date of service of this order, Plaintiff and Defendants shall each file a written response to this
25

26
                      1
                          Due to the Covid-19 pandemic, settlement conferences may be held remotely.
27
                      2
                          The parties may wish to discuss the issue by telephone in determining whether they believe
28   settlement is feasible.


                                                             2
           Case 1:17-cv-00533-DAD-GSA Document 120 Filed 01/22/21 Page 3 of 3



 1   order, notifying the Court whether they believe, in good faith, that settlement in this case is a
 2   possibility and whether they are interested in having a settlement conference scheduled by the
 3   Court.3
 4
     IT IS SO ORDERED.
 5

 6       Dated:      January 22, 2021                                     /s/ Gary S. Austin
                                                              UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                      3
                         The issuance of this order does not guarantee referral for settlement, but the Court will make
28   every reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                             3
